Title: X. Draft Preamble of Committee Report on Inducing Foreign Officers to Desert, 27 August 1776
From: Adams, John,Continental Congress
To: 


      
       
        ante 27 Aug. 1776
       
      
      Whereas it is probable, that among the Officers of the foreign Troops, now in the Service of the King of Great Britain, there may be many, of liberal Minds, possessed of just Sentiments of the Rights of human Nature and the inestimable Value of Freedom; who may be prompted, by the Feelings of Humanity, and a just Indignation at the disgracefull service to which they are devoted by an infamous Contract between two arbitrary sovereigns and at the Insult offered to them by compelling them to War against an innocent People, who never offended them, nor the Nation to which they belong, but are only contending for their just Rights; to abandon renounce So dishonourable a service. Therefore Resolved that all such Officers who shall forsake abandon the Service
     